WINTER, Circuit Judge:
Representatives of certain unsecured creditors of the Chapter 11 debtor Tribune Company appeal from Judge Sullivan’s grant of a motion to dismiss their state law, constructive fraudulent conveyance claims brought against Tribune’s former shareholders. .Appellants seek to recover an amount sufficient to. satisfy Tribune’s debts to them by avoiding (recovering) payments by Tribune to shareholders that purchased all of its stock. The payments occurred in a transaction commonly called a leveraged buyout (“LBO”),1 soon after which Tribune went into Chapter 11 bankruptcy. Appellants appeal the district court’s dismissal for lack of statutory standing, and appellees cross-appeal from the district court’s rejection of their argument that appellants’ claims are preempted.2
We address two issues: (i) whether appellants are barred by the Bankruptcy Code’s automatic stay provision from bringing state law, constructive fraudulent conveyance claims while avoidance proceedings ■ against the same ■ transfers brought by a party exercising -the powers of a bankruptcy trustee on an intentional fraud theory are ongoing; and (ii)- if not, whether the creditors’ state law, constructive fraudulent conveyance claims are preempted by Bankruptcy Code Section 546(e).
On issue (i), we hold that appellants are not barred by the Code’s automatic stay Béeáuse they have been freed from its restrictions by orders of the bankruptcy court and by the debtors’ confirmed reorganization plan. On .issue (ii), the subject of appellees’ cross-appeal, we hold that appellants’ claims are preempted by Section 546(e). That Section shields from avoidance proceedings brought by a bankruptcy trustee transfers by or to financial intermediaries effectuating settlement payments in securities transactions or made in connection with a •securities contract, except through an intentional fraudulent conveyance claim.
We therefore affirm. '
BACKGROUND
a) The LBO
Tribune Media Company (formerly known as “Tribune Company”) is. a multimedia corporation that, in 2007, faced *106deteriorating financial prospects. Appel-lee Samuel Zell, a billionaire investor, proposed to acquire Tribune through an LBO. In consummating the .LBO, Tribune borrowed over $11 billion secured by its assets. The $11 billion plus, combined with Zell’s $315 million equity contribution, was used to refinance some of Tribune’s preexisting bank debt and to cash out Tribune’s shareholders for over $8 billion at a premium price — above its trading range— per share. It is undisputed that Tribune transferred the over $8 billion to a “securities clearing agency” or other “financial institution,” as those terms are used -in Section.546(e), acting as intermediaries in the LBO transaction. Those intermediaries in .turn paid the funds to the shareholders in exchange for their shares that were then returned to Tribune. Appellants seek to satisfy Tribune’s debts to them by avoiding Tribune’s payments to the shareholders. Appellants do not seek money from the intermediaries. See Note 8, infra.
b) Bankruptcy Proceedings
On December 8, 2008, with debt, and contingent liabilities exceeding its assets by more than $3 billion, Tribune and nearly all of its subsidiaries filed for bankruptcy under Chapter 11 in the District of Delaware. A trustee was not appointed, and Tribune and its affiliates continued to operate the businesses as debtors in possession. See 11 U.S.C. § 1107(a) (“Subject to any limitations on a trustee ... a debtor in possession shall have all the rights ..., and powers, and shall perform all the functions and duties ... of a trustee.... ”). In discussing the powers of a bankruptcy trustee that can be exercised by a trustee or parties designated by a bankruptcy court, we shall refer to the trustee or such parties as the “trustee et al.”
The bankruptcy court appointed an Official Committee of Unsecured Creditors (the “Committee”) to represent the interests of unsecured creditors. In November 2010, alleging that the LBO-related payments constituted intentional fraudulent conveyances, the Committee commenced an action under Code Section 548(a)(1)(A) against the cashed out Tribune shareholders, various officers, directors, financial ad-' visors, Zell, and others' alleged to have benefitted from the LBO. An intentional fraudulent conveyance is defined as one in which there' was “actual intent to hinder, delay, or defraúd” a creditor. 11 U.S.C. § 548(a)(1)(A).
In June 2011, two subsets of unsecured creditors filed state law, constructive fraudulent conveyance claims in various federal and state courts. The plaintiffs, the appellants before us, were: (i) the Retiree Appellants, former Tribune employees who hold claims for unpaid retirement benefits and (ii) the Noteholder Appellants, the successor indenture trustees for Tribune’s pre-LBO senior notes and subordinated debentures. A constructive fraudulent conveyance is, generally speaking, a transfer for less than reasonably equivalent value made when the debtor was insolvent or was rendered' so by the transfer. See Picard v. Fairfield Greenwich Ltd., 762 F.3d 199, 208-09 (2d Cir.2014).
Before bringing these actions, appellants moved the bankruptcy court for an order stating that: (i) after the expiration of the two-year statute of limitations period during which the Committee was authorized to bring avoidance actions under 11 U.S.C, § 546(a), eligible creditors had regained the right to prosecute their creditor state law claims; and (ii) the automatic stay imposed by Code Section 362(a) was lifted solely to permit the immediate filing of their complaint. In support of that mo*107tion, the Committee argued that, under Section 546(a), the “state law constructive, fraudulent conveyance transfer claims ha[d] reverted to individual creditors” and that the . “creditors should consider taking appropriate actions to preserve- those claims.” Statement of the Official Committee of Unsecured Creditors in Supp. of Mot. 3, In re Tribune Co., No 08-13141(KJC) (Bankr.D.Del. Mar. 17, 2011).
In April 2011, the bankruptcy court lifted the Code’s automatic stay with regard to appellant# actions. The court reasoned that because the Committee had ‘elected not to bring the constructive fraudulent conveyance actions within the two-year limitations period following the bankruptcy petition imposed by Section 544, fully discussed infra, the unsecured creditors “regained the right, if any, to prosecute [such claims].” J. App’x at 373. Therefore, the court lifted the Section 362(a) automatic stay “to permit the filing of any complaint by or on behalf of creditors on account of such Creditor [state law fraudulent conveyance] Claims.” Id. The court clarified, however, that it was not resolving the issues of whether the individual creditors had statutory standing to bring such claims or whether such claims were preempted by Section 546(e).
On March 15, 2012, the bankruptcy court set an expiration date of June 1, 2012 for the remaining limited stay on the state law, fraudulent conveyance claims. In July 2012, the bankruptcy court ordered confirmation of the proposed Tribune reorganization plan. The.plan terminated the Committee and transferred responsibility for prosecuting the intentional fraudulent conveyance action to an entity called the Litigation Trust. The confirmed plan also provided that the Retiree and Noteholder Appellants could pursue “any and all LBO-Related Causes of Action arising under state fraudulent conveyance law,” except for the federal intentional fraudulent conveyance and other LB O-related claims pursued by the Litigation Trust. J. App’x at 643. Under the plan, the Retiree and Noteholder Appellants recovered approximately 33 cents on each dollar of debt. The plan was scheduled to take effect on December 31, 2012, the date on which Tribune, emerged from bankruptcy.
c) District Court Proceedings
Appellants’ various state law, fraudulent conveyance complaints alleged that the LBO payments, made through financial intermediaries as noted above, were for more than the reasonable value of the shares and made when Tribune was in distressed financial condition. Therefore, the complaints concluded, the payments were avoidable by creditors under the laws of various states. These actions were later consolidated with the Litigation Trust’s ongoing federal intentional fraud claims in a multi-district litigation proceeding that was transferred to the Southern District of New York. In re: Tribune Co. Fraudulent Conveyance Litig., 831 F.Supp.2d 1371 (J.P.M.L.2011).
After consolidation, the Tribune shareholders moved to dismiss appellants’ clairns. The district court granted the motion on the ground that the Bankruptcy Code’s automatic stay provision deprived appellants of statutory standing to pursue their claims so long as the Litigation Trustee was pursuing the avoidance of the same transfers, albeit under a different legal theory. In re Tribune Co. Fraudulent Conveyance Litig., 499 B.R. 310, 325 (S.D.N.Y.2013). The court held that the bankruptcy court had only “conditionally lifted the stay.” Id. at 314.
The district court rejected appellees’ preemption argument based on Section 546(e). That Section bars a trustee et al. from exercising its avoidance powers un*108der Section 544 to avoid transfers by the debtor to specified financial intermediaries; e.g. a “securities clearing agency” or “financial institution,” that is a “settlement-payment” in a securities transaction or is a transfer “in connection with a securities contract.” The district court held that Section'546(e) did not bar appellants’ actions because: (i) Section 546(e)’s prohibition on avoiding the designated transfers applied only to a bankruptcy trustee et al., id. at 315-16; and (ii) Congress had.declined to extend Section 546(e) to state law, fraudulent conveyance claims brought by creditors, id. at 318.
DISCUSSION
We review de novo - the district court’s 'grant of appellees’ motion to dismiss. See Mary Jo C. v. N.Y. State & Local Ret. Sys., 707 F.3d 144, 151 (2d Cir.2013). The relevant' facts being undisputed for purposes of this proceeding, only issues of law are before us. ’
a) Statutory Standing to Bring the Claims
We first address the district court’s dismissal of appellants’ claims on the ground that they lacked standing to bring them because .of Section 362(a)(1).3 In re Tribune, 499 B.R. at 325. When a bankruptcy action is filed, any “action or proceeding against the debtor” is automatically stayed by Section 362(a), The purpose of the stay is “to protect creditors as well as the debtor,” Ostano Commerzanstalt v. Telewide Sys., Inc., 790 F.2d 206, 207 (2d Cir.1986) (per curiam), by avoiding wasteful, duplicative, individual actions by creditors seeking individual recoveries from the debtor’s estate, and by ensuring an equitable distribution of the debtor’s estate. See In re McMullen, 386 F.3d 320, 324 (1st Cir.2004) (noting that Section 362(a)(1), among other things, “safeguard[s] the debtor estate from piecemeal dissipation ... ensuring] that the- assets remain within the exclusive jurisdiction of the bankruptcy court pending their orderly and equitable distribution among the creditors”). , Although fraudulent conveyance actions are against third parties rather than a debtor, there is caselaw, discussed infra, stating that the automatic stay applies to such actions.4 See In re Colonial Realty Co., 980 F.2d 125, 131 (2d Cir.1992).
The district court ruled that Section 362’s automatic stay provision deprived, appellants of statutory standing to bring their claims because the. Litigation Trustee was still pursuing an intentional fraudulent conveyance action challenging the same transfers under Section 548(a)(1)(A). In re Tribune, 499 B.R. at 322-23. We disagree. The Bankruptcy Code empowers a bankruptcy court to release parties from the automatic stay “for cause” shown. In re Bogdanovich, 292 F.3d 104, 110 (2d Cir.2002) (quoting 11 U.S.C. § 362(d)(1)). Once i a creditor obtains “a grant of relief from the automatic stay” under Section 362(d), it may “press *109its claims outside of the bankruptcy proceeding.” St. Paul Fire & Marine Ins. Co. v. PepsiCo, Inc., 884 F.2d 688, 702 (2d Cir.1989), disapproved of on other grounds by In re Miller, 197 B.R. 810 (W.D.N.C.1996).
In the present matter, the bankruptcy court granted appellants ''relief from the automatic stay on three occasions. On April 25, 2011, the bankruptcy court granted appellants relief “to permit the filing' bf any complaint by or on behalf of creditors on account of such Creditor' [state law fraudulent conveyance] Claims.” J. App’x at 873. A second order, entered on June 28, 2011, clarified that “neither the automatic stay of [Section 362] nor the provisions of the [original lift-stay order]” barred the parties in the state law actions' from consolidating and coordinating these actions. J. App’x at 376. And the bankr ruptey .court’s third order, entered on March 15, 2012, set an expiration date of June 1, 2012, for the “stay imposed on the state law constructive fraudulent conveyance actions.” J. App’x at 521. None of the Tribune shareholders filed objections to these orders.
, Finally, the reorganization plan, confirmed by the bankruptcy court and in all pertinent respects an order of that court, expressly allowed appellants to pursue “any and all LBO-Related Causes of Action arising under state fraudulent conveyance law.” J. App’x at 643. Section 5.8.2 of the plan provided that “nothing in this Plan shall or is intended to impair” the rights of creditors to attempt to pursue disclaimed state law avoidance claims. J. App’x at 695.
Thus, under both the bankruptcy court’s orders and the confirmed reorganization plan, if appellants had actionable state law, constructive fraudulent conveyance claims, assertion of those claims was no . longer subject to Section 362’s automatic stay. See, e.g., In re Heating Oil Partners, LP, 422 Fed.Appx. 15, 18 (2d Cir.2011) (holding that the automatic stay terminates at discharge); United States v. White, 466 F.3d 1241, 1244 (11th Cir.2006) (similarly recognizing that the automatic stay terminates when “a discharge is granted”).
■ 'For the foregoing reasons, we hold that appellants’ claims are not barred by Section 362.
b) Section 5f6(e) and Preemption
We turn -now to the issue raised by the cross-appeal: whether appellants’ claims are preempted because they conflict with Code Section 546(e).
1.- 'Conflict-Preemption Law
Under the. Supremacy Clause, Article VI, Clause 2 of the Constitution, federal law prevails when it conflicts with state law. Arizona v. United States, — U.S. -, 132 S.Ct. 2492, 2500, 183 L.Ed.2d 351 (2012).
As discussed throughout this opinion; Section 546(e)’s- reference to limiting avoidance by a trustee provides appellants with a plain language argument that only a trustee et al., and not creditors acting on their own behalf, are barred from bringing state law, constructive fraudulent avoidance claims. However, as discussed infra, we believe that the language of Section 546(e) does not necessarily have the meaning appellants ascribe to it. Even if that meaning, is one of multiple reasonable com structions of the statutory scheme, it would not necessarily preclude preemption because a preemptive effect may be inferred where it is not expressly provided.
Under the implied preemption *110doctrine,5 state laws are “preempted to the extent of any conflict with a federal statute. Such a conflict occurs ... when [ ] state law stands as an obstacle to the accomplishment and execution of the full purposes and. objectives of Congress.” Hillman v. Maretta, — U.S. -, 133 S.Ct. 1943, 1949-50, 186 L.Ed.2d 43 (2013) (citations and internal quotation marks omitted); accord In re Methyl Tertiary Butyl Ether (MTBE) Prods. Liab. Litig., 725 F.3d 65, 97 (2d Cir.2013) cert. denied sub nom. Exxon Mobil Corp. v. City of New York, — U.S. -, 134 S.Ct. 1877, 188 L.Ed.2d 948 (2014) (courts will find implied preemption when “state law directly conflicts with the structure and purpose of a federal statute”) (citation and internal quotation marks omitted).
Appellants argue that a recognized presumption against preemption limits the implied preemption doctrine. They argue that Section 546(e) preempts creditors’ state law, fraudulent conveyance claims only if the claims would do “ ‘major damage’ to ‘clear and substantial’ federal interests.” Resp. & Reply Br. of Pls.-Appellants-Cross-Appellees 45 (quoting Hillman, — U.S. -, 133 S.Ct. 1943, 1950, 186 L.Ed.2d 43 (2013) (citation omitted)). The presumption against inferring preemption is premised on federalism grounds and, therefore, weighs most heavily where the particular regulatory area is “traditionally the domain of state law.” Hillman, 133 S.Ct. at 1950; see also Madeira v. Affordable Hous. Found., Inc., 469 F.3d 219, 241 (2d Cir.2006) (“The mere fact of ‘tension’ between federal and state law is generally not enough to establish an obstacle supporting preemption, particularly when the state law involves the exercise of traditional police power.”). According to appellants, the presumption against preemption fully applies in the present context because fraudulent conveyance claims are “among ‘the oldest [purposes] within the ambit of the police power.’” Resp. & Reply Br. of Pls.-Appellants-Cross-Appellees 36 (quoting California v. Zook, 336 U.S. 725, 734, 69 S.Ct. 841, 93 L.Ed. 1005 (1949)).
Preemption is always a matter of congressional intent, even where that intent must be inferred. See Cipollone v. Liggett Grp., Inc., 505 U.S. 504, 516, 112 act 2608, 120 L.Ed.2d 407 (1992) (con gressional intent is the “ultimate touchstone of pre-emption analysis”) (quoting Malone v. White Motor Corp., 435 U.S. 497, 504, 98 S.Ct. 1185, 55 L.Ed.2d 443 (1978)) (internal quotation marks omitted); N.Y. SMSA Ltd. P’ship v. Town of Clarkstown, 612 F.3d 97, 104 (2d Cir.2010) (“The key to the preemption inquiry is the intent of Congress.”)! As in the present matter, the presumption against preemption usually goes to the weight to be given to the lack of an express statement overriding state law.
The presumption is strongest when Congress is legislating in an area recognized as traditionally one of state law alone. See Hillman, 133 S.Ct. at 1950 (stating that because “[t]he regulation of domestic relations is traditionally the domain of state law ... [t]here is [ ] a presumption against *111pre-emption”) (internal quotation marks and citation omitted). However, the present context is not such an area. To understate the proposition, the regulation of creditors’ rights has “a history of significant federal presence.” United States v. Locke, 529 U.S. 89, 90, 120 S.Ct. 1135, 146 L.Ed.2d 69 (2000).
Congress’s power to enact bankruptcy laws was made explicit in the Constitution as originally enacted, Art. 1, § 8, cl. 4, and detailed, preemptive federal regulation of creditors’ rights has, therefore, existed for over two centuries. Charles Jordan Tabb, The History of the Bankruptcy Laws in the United States, 3 Am. Bankr.Inst. L.Rev. 5, 7 (1995). Once a party enters bankruptcy, the Bankruptcy Code constitutes a wholesale preemption of state laws regarding creditors’ rights. See Eastern Equip. and Servs. Corp. v. Factory Point Nat. Bank, Bennington, 236 F.3d 117, 120 (2d Cir.2001) (“The United States Bankruptcy Code provides a comprehensive federal system of penalties and protections to govern the orderly conduct of debtors’ affairs and creditors’ rights.”); In re Miles, 430 F.3d 1083, 1091 (9th Cir.2005) (“Congress intended the Bankruptcy Code to create a whole scheme under federal control that would adjust all of the rights and duties of creditors and debtors alike....”).
Consider, for example, the present proceeding. While the issue before us is often described as whether Section 546(e) preempts state fraudulent conveyance laws, Resp. & Reply Br. of Pls.-Appel-lants-Cross-Appellees 33, that is a mis-characterization. Appellants’ state law claims were preempted when the Chapter 11 proceedings commenced and. were not dismissed. Appellants’ own arguments posit that those claims were, at the very least, stayed by Code Section 362. Whether, as appellants argue, they were restored in full after two years, see 11 U.S.C. § 546(a)(1)(A), or by order of.the bankruptcy court, see 11 U.S.C. § 349(b)(3), is hotly disputed. But if they were restored, it was by force of federal law.
Once Tribune entered bankruptcy, the creditors’ avoidance claims were vested in the federally appointed trustee et al. 11 U.S.C. § 544(b)(1). A constructive fraudulent conveyance action brought by a trustee et al. under Section 544 is a claim arising under federal law. See In re Intelligent Direct Mktg., 518 B.R. 579, 587 (E.D.Cal.2014); In re Trinsum Grp., Inc., 460 B.R. 379, 387-88 (S.D.N.Y.2011); In re Sunbridge Capital, Inc., 454 B.R. 166, 169 n. 16 (Bankr.D.Kan.2011); In re Charys Holding Co., Inc., 443 B.R. 628, 635-36 (Bankr.D.Del.2010). Although such a claim borrows applicable state law standards regarding avoiding the transfer in question, see Universal Church v. Geltzer, 463 F.3d 218, 222 n. 1 (2d Cir.2006), the claim has its own statute of limitations, 11 U.S.C. § 546(a)(1)(A), measure of damages, see 11 U.S.C. § 550, and standards for distribution, 11 U.S.C. § 726. A disposition of this federal law claim extinguishes' the right of creditors to bring state law, fraudulent conveyance claims. See St. Paul Fire, 884 F.2d at 701 disapproved of on other grounds by In re Miller, 197 B.R. 810 (W.D.N.C.1996) (noting that “creditors are bound by the outcome of the trustee’s action”); see also In re PWS Holding Corp., 303 F.3d 308, 314-15 (3d Cir.2002) (barring creditor’s state law, fraudulent transfer claims after trustee released § 544 claims). And, if creditors are allowed by a bankruptcy court, trustee, or, as appellants argue, by the Bankruptcy Code, to bring state law actions in their own name, that permission is a matter of grace granted under federal authority. The 'standards for granting that permission, moreover, have everything to do with *112the Bankruptcy Code’s balancing of debtors’ and creditors’ rights, In re Coltex Loop Cent. Three Partners, L.P., 138 F.3d 39, 44 (2d Cir.1998), or rights among creditors, United States v. Ron Pair Enters., Inc., 489 U.S. 235, 248, 109 S.Ct. 1026, 103 L.Ed.2d 290 (1989), and nothing to do with the vindication of state police powers.
We also note here, and discuss further infra, that the policies reflected in Section 546(e) relate to securities markets, which are subject to extensive federal regulation. The regulation of these markets has existed and grown for over eighty years and reflects very important federal concerns.
In the present matter, therefore, there is no measurable concern about federal intrusion into traditional state domains. Our bottom line is that the issue before us is one of inferring congressional intent from the Code, without significant countervailing pressures of state law concerns.
2. The Language of Section 546(e)
Section 544(b) empowers a trustee et al. to avoid a “transfer ... [by] the debtor ... voidable .under applicable law by a[n] [unsecured] creditor.” Section 548(a) also provides the trustee et al. with independent federal intentional, 11 U.S.C. § 548(a)(1)(A), and constructive fraudulent conveyance claims, 11 U.S.C. § 548(a)(1)(B).
Section 546(e) provides in pertinent part:
Notwithstanding sections 544, 548(a)(1)(B) ... of this title, the trustee may not avoid a transfer that is a -... settlement payment ... made by or to (or for the benefit of) a ... stockbroker, financial institution, financial participant, or securities clearing agency, or that is a transfer made by or to (or for the benefit of) a . stockbroker, financial institution, financial participant, or securities clearing agency, in connection with' a securities contract ... except under section 548(a)(1)(A)....
Id. § 546(e). Section 546(e) thus expressly prohibits trustees ét al. from using their Section 544(b) avoidance powers and" (generally) Section 548 against the transfers specified in Section 546(e). However, Section 546(e) creates an exception to ■ that prohibition for claims brought by trustee et al.' under Section 548(a)(1)(A) that, as noted, establishes a federal avoidance claim to be brought by a trustee- et al based on an intentional fraud theory. As discussed supra, the Litigation Trust has brought a Section 548(a)(1)(A) claim against the same transfers challenged by appellants’ actions before us on this appeal. That claim is still pending.
The language of Section 546(e) covers all transfers by or to financial intermediaries that are ‘ “settlement payment[s]” or “in connection with a securities contract.” Transfers in which either’the transferor or transferee is not süch an intermediary are clearly included in the language. The Section does not distinguish between kinds of transfers, e.g., settlements of ordinary day-to-day trading, LB Os, or mergers in which shareholders of one company are involuntarily cashed out. So long as the transfer sought to be avoided is within the language quoted above, the Section includes avoidance proceedings in which the intermediary would escape a damages judgment. But see In re Lyondell Chem. Co., 503 B.R. 348, 372-73 (Bankr.S.D.N.Y.2014), as corrected (Jan. 16, 2014), that Section 546(e) does not include “LBO payments to ■ stockholders at the very end of the asset transfer chain, where the stockholders are the ultimate beneficiaries of the constructively fraudulent, transfers, and can give the money back to injured creditors with no damage to anyone but themselves.”
*1133. Appellants’ Legal Theory
Appellants’ state law, constructive fraudulent conveyance claims purport to be brought under mainstream bankruptcy procedures directly mandated by the Code. However, an examination of the Code as a whole, in contrast with an isolated focus on the word “trustee” in Section 546(e), reveals that appellants’ theory relies upon adhering to statutory language only when opportune and resolving various ambiguities in a way convenient to that theory. Even then, their legal theory results in anomalies and inconsistencies with parts of the Code. The consequence of those ambiguities, anomalies, and conflicts is that a reader of Section 546(e), at the time of enactment, would not have necessarily concluded that the reference only to a trustee et al. meant that creditors may at some point bring state law claims seeking the very relief barred to the trustee et al by Section 546(e). Its meaning, therefore, is not plain.
(i) Appellants’ Theory of Fraudulent Conveyance Avoidance ' Proceedings
Appellants’ theory goes as follows. When a debtor enters bankruptcy, all “legal or equitable interests of the debtor in property,” 11 U.S.C. § 541(a)(1), vest in the debtor’s bankruptcy estate. This property includes legal' claims that could have been brought by the debtor. See U.S. ex rel. Spicer v. Westbrook, 751 F.3d 354, 361-62 (5th Cir.2014) (“The phrase ‘all legal or equitable interests’ includes legal claims — whether based on state or federal law.”). Therefore, “the Trustee is conferred with the authority to represent all creditors and the Debtor’s estate and with the sole responsibility of bringing actions on behalf of the Debtor’s estate to marshal assets for the estate’s creditors.” In re Stein, 314 B.R. 306, 311 (D.N.J.2004). However, fraudulent conveyance ' claims proceed on a theory that an insolvent debt- or may not make-what are essentially gifts that deprive creditors of assets available to pay debts. See Grupo Mexicano de Desarrollo S.A. v. Alliance Bond Fund, Inc., 527 U.S. 308, 322, 119 S.Ct. 1961, 144 L.Ed.2d 319 (1999); Therefore, before a bankruptcy takes place, fraudulent conveyance claims belong to creditors rather than to the debtor. As a consequence, Section 544(b)(1) provides that a bankruptcy trustee may avoid “any transfer of an interest of the debtor ... that is voidable under applicable law by a creditor holding an unsecured claim.” 11 U.S.C. § 544(b)(1). The responsibility of the trustee et al. is to “step into the shoes of a creditor under state law and avoid any transfers such a •creditor could have avoided.” Univ. Church v. Geltzer, 463 F.3d 218, 222 n. 1 (2d Cir.2006).
The trustee et al., however, is subject to a statute of limitation's that requires such claims to be brought within two years of' the commencement of the bankruptcy proceeding. See 11 U.S.C. § 546(a)(1)(A). Appellants infer from, this statute of limitations that if the trustee- et al fails to act to enforce such claims during that two-year period, the claims revert to creditors who may then pursué their own state law, fraudulent conveyance actioná. Resp. & Reply Br. of Pls.-Appellants-Cross-Appellees 1. This position assumes that, although the power to bring such actions is clearly vested in the trustee et al. when the bankruptcy, proceeding, begins, if the power is not exercised, it returns in full flower to the creditors after the bankruptcy ends or after two years. , ,
• Appellants’ theory also is that their fraudulent conveyance claims were only "stayed under Section 362(a), rather than extinguished when assumed by the trustee on behalf of the bankrupt estate by the *114trustee et al. under Section 544, and could be asserted by them as creditors when the Section 362(a) stay was lifted. Accordingly, appellants argue, when the Committee did not bring constructive fraudulent conveyance actions against the LBO transfers by December 8, 2010, appellants regained the. right to bring their own state law actions. See Resp. & Reply Br. of Pls.-Appellants-Cross Appellees 6. Moreover, they correctly note that Section 362’s automatic stay was, as discussed supra, lifted. In either case — automatically after two years or by the bankruptcy court’s lifting of the stay — appellants assert that the right to bring.state law actions has reverted to them..
(ii) Ambiguities, Anomalies, and Conflicts
When appellants’ arguments and their relation to the Code are viewed, as we must view them, in their entirety, In re Boodrow, 126 F.3d 43, 49 (2d Cir.1997) (“The Supreme Court has thus explained ... ‘we must not be guided by a single sentence or [part] of a sentence [of the Code], but look to the provisions of the whole law, and to its object- and- policy.’ ”) (quoting Kelly v. Robinson, 479 U.S. 36, 43, 107 S.Ct. 353, 93 L.Ed.2d 216 (1986)), they reveal material ambiguities, anomalies, and outright conflicts with the purposes of Code Sections 544, 362, and 548, not to mention the outright conflict with Section 546(e) discussed infra.
A critical step in the logic of appellants’ theory finds no support in the language of the Code. In particular, the inference that fraudulent conveyance actions revert to creditors if either the two-year statute of limitations passes without an exercise of the trustees’ et al. powers under Section 544 or the Section 362(a) stay is lifted by the bankruptcy court has no basis in the Code’s language. To begin, the language of the automatic stay provision applies .only to actions against “the debtor.” 11 U.S.C. § 362. To be sure, there are cases barring fraudulent conveyance actions brought by creditors before the passing of the limitations period or lifting of the stay. See, e.g., In re Crysen/Montenay Energy Co., 902 F.2d 1098, 1101 (2d Cir.1990). The rationales of these cases vary. Some rely on . Section 362(a) on the theory that the fraudulent conveyance claims are thé property of the debtors’ estate. See In re MortgageAmerica Corp., 714 F.2d 1266, 1275-76 (5th Cir.1983); Matter of Fletcher, 176 B.R. 445, 452 (Bankr.W.D.Mich.1995), rev’d and remanded on other grounds sub nom. In re Van Orden, No. 1:95-CV-79, 1995 WL 17903731 (W.D.Mich. Sept. 5, 1995). Some do not mention Section 362(a) and rely on the need to protect trustees’ et al. powers to bring Section 544 avoidance actions. See In re Van Diepen, P.A., 236 Fed.Appx. 498, 502-03 (11th Cir.2007); In re Clark, 374 B.R. 874, 876 (Bankr.M.D.Ala.2007); In re Tessmer, 329 B.R. 776, 780 (Bankr.M.D.Ga.2005). All the caselaw agrees that the trustee et al’s powers under Section 544 are exclusive, at least until the stay is lifted or the two-year period expires.
Equally important is the fact that the inference of a reversion of fraudulent conveyance claims to creditors drawn from Section 544’s statute of limitations is not based on the language of the Code, which says nothing about the reversion of claims vested in the trustee et al. by Section 544. Statutes of limitation usually are intended to limit the .assertion of stale claims and to provide peace to possible defendants, Converse v. Gen. Motors Corp., 893 F.2d 513, 516 (2d Cir.1990), and not to change the identity of the authorized plaintiffs without some express language to that effect. A decisive part of appellants’ legal theory thus has no support in the language of the Code.
*115Even if this gap is assumed not to exist, or can be otherwise traversed, appellants’ theory encounters other serious problems. Section 544, vesting avoidance powers in the trustee et al, is intended to simplify proceedings, reduce, the costs of marshalling the debtor’s assets, and assure an equitable distribution among the creditors. See In re MortgageAmerica Corp., 714 F.2d 1266, 1275-76 (5th Cir.1983) (noting that “[t]he ‘strong arm’ provision of the [Bankruptcy] Code, 11 U.S.C. § 544, allows the bankruptcy trustee to step into the shoes of a creditor for the purpose of asserting causes of action under state fraudulent conveyance acts for the benefit of all creditors, not just those who win a race to judgment” and Section 362 helps prevent “[a]ctions for the recovery of the debtor’s property by individual creditors under state fraudulent conveyance laws [that] would interfere with [the bankruptcy] estate and -with the equitable distribution scheme dependent upon- it”). However, these purposes are hardly consistent with the process hypothesized by appellants.
Accepting for purposes of argument appellants’ view of the applicable process, Section 362, at the very least, prevented appellants (for- a time) from bringing their state law, fraudulent conveyance claims, while Section 546(e) barred the Committee from seeking to enforce or, necessarily, to settle them. Appellants’ argument thus seems to posit that their claims are on hold until the trustees et al decide whether 'to bring an action they are powerless to bring or to pass on to creditors a power they do not have. In short, it assumes that, when creditors’ avoidance claims are lodged in the trustee et al and are diminished .in that hand by the Code, they reemerge in undiminished form in the hands of creditors after the statute of limitations governing actions by-the trustee et al has run or the bankruptcy court lifts the automatic stay.
In the context of the Code, however, any such process is a glaring anomaly.- Section 548(a)(1)(A) vests trustees with a federal claim to avoid the very transfers attacked by appellants’ state law claims — but only on an intentional fraud theory. There is little apparent reason to limit trustees et al to intentional fraud claims while not extinguishing constructive fraud claims but rather leaving them to be brought later by individual creditors. In particular, enforcement of the intentional fraud claim is undermined if creditors can later bring state law, constructive fraudulent conveyance claims involving the same transfers. Any trustee would have grave difficulty negotiating more than a nominal settlement in the federal action if it cannot preclude state claims attacking the same transfers but not requiring a showing of actual fraudulent intent. Unable to settle, a trustee et al will be’reluctant to expend the estate’s resources on vigorously pursuing the federal claim while awaiting the stayed state claims to revert and to be litigated by creditors. As happened in the present matter, the result is that the trustee et al’s action awaits the pursuit of piecemeal actions by creditors. This is precisely opposite of the intent of the Code’s procedures. While a bankruptcy court can reduce the delay by an early lifting of the automatic stay with regard to constructive fraudulent conveyance actions, that action .would underline the anomaly of applying the stay to the bringing of claims that are barred to trustees et al
Staying ordinary state law, constructive fraudulent conveyance claims by individual creditors while the trustee deliberates is a rational method of avoiding piecemeal litigation and ensuring an equitable distribution of assets among creditors. See *116MBNA Am. Bank, N.A. v. Hill, 436 F.3d 104, 108 (2d Cir.2006) (“The objectives of the Bankruptcy'Code .... include ... ‘the need to protect creditors and reorganiz[e] debtors from piecemeal litigation____’”) (quoting Ins. Co. of N. Am. v. NGC Settlement Trust & Asbestos Claims Mgmt. Corp., 118 F.3d 1056, 1069 (5th Cir.1997)). However, the scheme described by appellants does not resemble this method either in simplicity or in the equitable treatment of creditors. .
To rationalize these anomalies, appellants speculate as to — more accurately,, imagine — a deliberate balancing of interests by Congress.; They argue that Congress wanted to balance the need for certainty and finality in securities markets, recognized in Section 546(e), against the need to maximize creditors' .recoveries, recognized in. various other provisions. Congress did so, they argue, by limiting only the. avoidance powers of trustees et al, not those of individual creditors (save for the stay), in Section 546(e) because actions by trustees et al. are a greater threat to securities markets than are actions by individual creditors. Resp. & Reply Br. of Pls.-Appellants-Cross-Appellees 71. That greater threat results from the fact that a trustee’s power of avoidance is funded by the debtor’s estate, see 11 U.S.C. §§, 327, 330, supported by national long-arm jurisdiction, see Fed. R. Bankr.P. 7004(d), (f), and can be used to avoid the entirety of a transfer, Tronox Inc. v. Anadarko Petroleum Corp. (In re Tronox Inc.), 464 B.R. 606, 615-17 (Bankr.S.D.N.Y.2012) (citing Moore v. Bay, 284 U.S. 4, 52 S.Ct. 3, 76 L.Ed. 133 (1931)). Creditors, in turn, have no such funding, are limited by state jurisdictional rules, and can sue only for their individual losses. See In re Integrated Agri, Inc., 313 B.R. 419, 428 (Bankr.C.D.Ill.2004). Therefore, appellants argue that a deliberate “balance” was struck by protecting securities markets from trustees’ et al. actions while subjecting them to' the lesser disruption individual- creditors’ actions might cause after a two-year stay. Resp. & Reply Br. of Pls.-Appellants-Cross-Appellees 83-85. For a court to upset this delicate balance would constitute judicial intrusion on policy decisions rightfully left to the Congress.
However, the balance described above is an ex post explanation of a legal scheme that appellants must first construct, and then justify as rational, because it is essential to their claims. Although they argue that the scheme was deliberately constructed by Congress, that argument lacks any support whatsoever in the legislative deliberations that led to Section 546(e)’s enactment. . ..
Moreover, appellants’ arguments understate the number of creditors who would sue, if allowed, and the corresponding extent of the danger to securities markets. Creditors may assign their claims and various methods of aggregation can lead to billions of dollars of claims, as here.
(iii) No Plain Meaning
These issues reflect ambiguities as to exactly what is transferred to trustees et al. by Section 544(b)(1). It is clear that trustees et al own the debtors’ estates, which include the debtors’ property and legal claims. See 11 U.S.C. § 541(a)(1) (Among other things, the “estate is comprised of ... all legal or equitable interests of the debtor in property as of the commencement of the case”); U.S. ex rel. Spicer v. Westbrook, 751 F.3d 354, 361-62 (5th Cir.2014) (“The phrase ‘all legal or equitable interests’-includes legal claims— whether based on state or federal law.”). Avoidance claims belong to creditors, however, and whether they become the property of the debtors’ estates is a debated, and somewhat metaphysical, issue. See *117Note 7, infra. The issue does have a limited practical bearing on the present matter, however. If the claims asserted by appellants became the property of the debtor’s estate upon Tribune’s bankruptcy and were thereby limited in the hands of the Committee, their reversion in an unaltered form, whether occurring automatically or by act of the Committee or bankruptcy court, might seem counterintuitive.
Appellants’ reliance on the applicability of the automatic stay to their claims would arguably support the “property” view. The stay is intended in part to protect tíie property rights of the trustee et al. in the debtor’s estate. Subjecting avoidance actions by creditors to the stay has been supported by various courts on the ground that such claims are either the. property of the debtor’s estate or have an equivalent legal status. See In re MortgageAmerica Corp., 714 F.2d 1266, 1275-76 (5th Cir.1983); In re Swallen’s, Inc., 205 B.R. 879, 882 (Bankr.S.D.Ohio 1997); Matter of Fletcher, 176 B.R. 445, 452 (Bankr. W.D.Mich.1995).
Whether, and to what degree, fraudulent conveyance claims become the property of a bankrupt estate was, at the time of Section 546(e)’s enactment, and now, anything but clear. The' principal Supreme Court precedent held that such claims are the property of the debtor’s estate) Trimble v. Woodhead, 102 U.S. 647, 649, 26 L.Ed. 290 (1880). It is a very old decision but has not been expressly overruled. Subsequent court of appeals decisions are bountiful in contradictory statements regarding the property issue. Compare In re Cybergenics Corp., 226 F.3d 237, 241, 246 (3d Cir.2000) (stating that “fraudulent transfer claims have long belonged to a transferor’s creditors, whose efforts to collect their debts have essentially been thwarted as a consequence of the ..transferor’s actions” but also noting that the debtor’s “ ‘assets’ and ‘property of the estate’ have different meanings, evidenced in part by the numeroüs provisions in the ■ Bankruptcy Code that distinguish between property of the estate and property of the debtor, or refer to one but not the other”), and Picard v. Fairfield Greenwich Ltd., 762 F.3d 199, 212 (2d Cir.2014) (“Our case law is clear that assets targeted by a frauduleht conveyance action do not become property of the debtor’s estate under the Bankruptcy Code until the Trustee, obtains a favorable judgment.”), with Cumberland Oil Corp. v. Thropp, 791 F.2d 1037, 1042 (2d Cir.1986) (noting that causes of action alleging violation of fraudulent conveyance laws would be property of the estate), and Nat'l Tax Credit Partners v. Havlik, 20 F.3d 705, 708-09 (7th Cir.1994) (“[T]he right to recoup a fraudulent conveyance, which outside of bankruptcy may be invoked by a creditor, is property of the estate that only a- trustee or debtor in possession may pursue once a bankruptcy is underway.”).
Use of the term “property” as a short-hand way. of suggesting exclusivity has merit, Henry E. Smith, Property and Property Rules, 79 N.Y.U. L.Rev. 1719, 1770-74 (2004), but Section 544(b)(1) does not expressly state whether the bundle of rights transferred can revert. However, we. need not resolve either the “property” or the reversion issues.. Whether the statutory language has a plain meaning turns on whether a consensus would have existed among reasonable, contemporaneous readers as to meaning of that language in the particular statutory context. See Pettus v. Morgenthau, 554 F.3d 293, 297 (2d Cir.2009) (“[W]e attempt to ascertain how a reasonable reader would understand the statutory text, considered as a whole.”); Engine Mfrs. Ass’n v. S. Coast Air Quality Mgmt. Dist., 541 U.S) 246, 252-53, 124 S.Ct. 1756, 158 L.Ed.2d 529 (2004) (noting that -“[statutory construction must begin *118with the language employed by Congress and the assumption that the ordinary, meaning of that language accurately expresses the legislative purpose”) (quoting Park ’N Fly, Inc. v. Dollar Park & Fly, Inc., 469 U.S. 189, 194, 105 S.Ct. 658, 83 L.Ed.2d 582. (1985)). If differing views as to meaning were reasonable at the time of Section 546(e)’s enactment, its meaning is less than plain. See, e.g., Rodriguez v. Cuomo, 953 F.2d 33, 39-40 (2d Cir.1992).
Appellants’ arguments on meaning rely not only on the reference to a trustee’s et al. powers but equally, or more so, on a claim of settled law at the time of Section 546(e)’s enactment that creditors’ avoidance rights not only revert to creditors but also revert in their original breadth. However, whether fraudulent conveyance claims revert as a matter' of law upon a trustee’s failure to act was, both at the time Section 546(e) was passed as well as now, unclear, as discussed supra. A contemporaneous reader would not, therefore, necessarily have believed it plain that Section 546(e)’s reference only to a trustee’s et al. avoidance claim meant that creditors could bring their own claims.6
A contemporaneous reader would also notice that the language of the automatic stay provision does not literally apply to appellants’ actions and that no provision for the reversion of claims vested in the trustee et al. by Section 544 exists. As explained supra, having to draw an inference of reversion of rights from that provision’s statute of limitations might well have appeared as a leap several bridges too far to such a reader. Indeed, the vesting of avoidance claims in the trustee et al., the lack of applicable language in the automatic stay provision, and the lack of a statutory basis for reversion might well have suggested to such a reader that Section 544’s vesting of avoidance proceedings in the trustee et al. cut off creditors from any avoidance rights other than a share of the proceeds in bankruptcy.
Even passing these obstacles, the structure of the Code and the relationship of its pertinent sections might have suggested to a contemporaneous reader that altered rights do not revert to creditors unaltered, or to put it another way, a trustee et al cannot pass on, or “allow” to revert through passivity, a right the trustee et al. does not have. To be sure, contemporaneous readers might have taken other views, including those of appellants, but that is the very definition of ambiguity.
(iv) Conclusion
We need not resolve these issues or even hold that the lack of statutory support, ambiguities, anomalies, or conflicts with purposes of the Code are sufficient to support a preemption holding. They are sufficient, however, to dispel the suggestions found in some discussions of these issues of a clear textual basis for appellants’ theory in the Code and an overall consistency with congressional purpose. See In re Lyondell Chem. Co., 503 B.R. 348, 358-59 (Bankr.S.D.N.Y.2014) as corrected (Jan. 16, 2014); In re: Tribune Co. Fraudulent Conveyance Litig., 499 B.R. at 315. We also need not issue a decision that affects fraudulent conveyance actions brought by creditors whose claims are not subject to Section 546(e). Our ensuing discussion concludes that the purposes and history of that Section necessarily reflect an intent to preempt the claims before us. We turn now to the conflict between those claims and Section 546(e).
4. Conflict with Section 546(e)
As discussed supra, the meaning of Section 546(e) with regard to appellants’ *119rights to bring the actions before us is ambiguous. We must, therefore, look to its language, legislative history, and purposes to determine its effect. Marvel Characters, Inc. v. Simon, 310 F.3d 280, 290 (2d Cir.2002). Every congressional purpose reflected in Section 546(e), however narrow or broad, is in conflict with appellants’ legal theory. Their claims are, therefore, preempted.
Section 546(e) was intended to protect from avoidance proceedings payments by and to financial intermediaries in the settlement of securities transactions or the execution of securities contracts. The method of settlement through intermediaries is essential to securities markets. Payments by and to such intermediaries provide certainty as to each transaction’s consummation, speed to allow parties to adjust the transaction to market conditions, finality with regard to investors’ stakes in firms, and thus stability to financial markets. See H.R.Rep. No. 97-420 (1982); H.R.Rep. No. 95-595 (1977). Unwinding settled securities transactions by claims such as appellants’ would seriously undermine — a substantial understatement — markets in which certainty, speed, finality, and stability are necessary to attract capital. To allow appellants’ claims to proceed, we would have to construe Section 546(e) as achieving the opposite of what it was intended to achieve.
Allowing creditors to bring claims barred by Section 546(e) to the trustee et al. only after the trustee et al. fails to exercise powers it does not have would increase the disruptive effect of an unwinding by lengthening the period of .uncertainty for intermediaries- and investors. Indeed, the idea of preventing a trustee from unwinding specified transactions while allowing creditors to do so, but only later, is a policy in a fruitless search of a logical rationale.
The narrowest purpose of Section 546(e) was. to protect other intermediaries from avoidance claims seeking to unwind a bankrupt intermediary’s transactions that consummated transfers between customers. See H.R.Rep. No. 97-420 (1982). It must-be emphasized that appellants’ legal theory would clearly allow such claims to be brought, (later) by creditors of the bankrupt intermediary. Even the narrowest purpose of Section 546(e) is thus, at risk. ....
' Some judicial and other discussions of these issues avoid addressing the full effects of adopting appellants’ arguments. See In re Lyondell Chem. Co., 503 B.R. 348, 359-78 (Bankr.S.D.N.Y.2014) as corrected (Jan. 16, 2014). Such analysis always’ begins by reliance on the “trustee” language, id. at 358, but then narrows the scope of the transfers covered by Section 546(e)’s language. For example, appellants argue that the concerns of the amicus' curiae Securities and Exchange Commission regarding the effect of the district court’s decision on the securities markets are misplaced, because appellants are not seeking money from the intermediaries.7 Resp. & Reply Br. of Pls.-Appellants Cross-Appellees 78-82. In doing so, they rely upon the Lyondell opinion, which, after relying on the “trustee” language, held that Section 546(e) is not preemptive of *120state law, fraudulent conveyance actions involving LBOs because such actions do not implicate the purposes of Section 546(e). 503 B.R. at 372-73.
There is no little irony' in putting lynchpin reliance oh the word “trustee” while ignoring the language that follows. In any event, Section 546(e)’s language clearly covers payments, such as those at issue here, by commercial firms to financial intermediaries to purchase shares from the firm’s shareholders. 11 U.S.C. § 546(e) (limitations on avoidance of transfers made to a financial intermediary “in connection with a securities - contract”). . A search for legislative purpose is heavily informed by language, and analyzing all the language of a provision and its relationship to the Code as a whole, is preferable to using literalness here and perceived legislative purpose (without regard to language) there as needed to reach particular results. See King v. Burwell, — U.S. — 135 S.Ct. 2480, 2489, 192 L.Ed.2d 483 (2015) (“[0]ftentimes the meaning— or ambiguity — of certain words or phrases may only become evident when placed in context. So when deciding whether the language is plain, we must read the words in their context and with a view to their - place in the overall statutory scheme. Our duty, after all, is to construe statutes, not isolated provisions.”) (internal quotation, marks and citations omitted).
We do not dwell on this .because we perceive no conflict between Section 546(e)’s language and its purpose. Section 546(e) is simply a case of Congress perceiving a need to address a particular problem within an important process or market and using statutory language broader than necessary to resolve the immediate problem. Such broad language is intended to protect the process or market from the entire genre of harms of which the particular problem was only one symptom. The legislative history of Section 546(e)' clearly reveals such a purpose. That history (confirmed by the broad language adopted) reflects a concern over the use of avoidance powers not only after the bankruptcy of an intermediary, but also after a “customer” or “other participant” in the securities markets enters bankruptcy. See H.R.Rep. No. 97-420 (1982). To be sure, the examples used by the Section’s proponents focused on the immediate concern of creditors of bankrupt brokers seeking to unwind payments by the bankrupt firm to other intermediaries. Id. Such actions were perceived as creating a danger of “a ripple effect,” id., a chain of bankruptcies among intermediaries disrupting the securities market generally. From these examples, appellants, and others, have argued that when monetary damages are sought only from shareholders, or an LBO is involved, the purposes of Section 546(e) are not implicated. See Resp. & Reply Br. of Pls.-Appellants-Cross-Appellees 79; In re Lyondell, 503 B.R. at 358-59. Even apart from using the oil and water mixture of applying a narrow literalness to the word “trustee” and disregarding the rest of the Section’s language, we disagree.
As courts have recognized, Congress's intent to “minimiz[e] the displacement caused in the commodities and secuI rities markets in the event of a major bankruptcy affecting those industries,” In re Quebecor World (USA) Inc., 719 F.3d 94, 100 (2d Cir.2013) (quoting Enron Creditors Recovery Corp. v. Alfa, S.A.B. de C.V., 651 F.3d 329, 333 (2d Cir.2011)), reflected a larger purpose memorialized in the legislative history’s mention of bankrupt “customers” or “other participants]” and in the broad statutory language defining the transactions covered. That -larger *121purpose was to “promot[e] finality ... and certainty” for’ investors, by limiting th.e circumstances, e.g., to cases of intentional fraud, under which securities transactions could be unwound. In re Kaiser Steel Corp., 952 F.2d 1230, 1240 n. 10 (10th Cir.1991) (quoting H. Rep. No. 484, 101st Cong.2d Sess. 2 (1990), reprinted in 1990 U.S.C.C.A.N. 223, 224).
The broad language used in Section 546(e) protects transactions rather than firms, reflecting a purpose of enhancing the efficiency of securities markets in order to reduce the cost of capital to the American economy. See Bankruptcy of Commodity and Securities Brokers: Hearings Before the Subcomm. on Monopolies and Commercial Law of the Comm, on the Judiciary, 47th Cong.. 239 (1981) (statement of Bevis Longstreth, Commissioner, SEC) (explaining that, without 546(e), the Bankruptcy Code’s “preference, fraudulent transfer and stay provisions.can be interpreted to apply in harmful and costly ways to customary methods of operation essential to the securities industry”). As noted, central to a highly efficient securities market are .methods of trading securities through intermediaries. Section 546(e)’s protection of the transactions consummated through these intermediaries was not intended as protection of politically favored special interests. Rather, it was sought by the SEC — and corresponding provisions by the CFTC, see Bankruptcy Act Revision: Hearings on H.R. 31 and H.R. 32 Before the Subcomm. on Civil & Constitutional Rights of the H. Comm, on the Judiciary, 94th Cong., Supp.App. Pt. 4, 2406 (1976) — in order to protect investors from the disruptive effect of after-the-fact unwinding of securities transactions.
A lack of protection against the unwinding of securities transactions would create substantial deterrents, limited only by the copious imaginations of able lawyers, to investing in the securities ■ market. The effect of appellants’ legal theory would be akin to the effect of eliminating the limited liability of investors for the debts of a corporation: a reduction of capital available to American securities markets.
For example, all investors in public companies would face new and' substantial risks, if appellants’ théóry is adopted. At the very least, each would have to confront a higher degree of uncertainty even as to the consummation of securities transfers. The risks are hot confined to the consummation of securities transactions. Pension plans, mutual’ funds, and' similar institutional investors would find securities markets far more' risky 'if exposed to substantial liabilities derived from investments in securities sold long’ ago. • If appellants were to prevail, a pension plan whose position in a ’firm wás cashed out in a merger would have to set aside reserves in case the surviving firm went bankrupt and triggered avoidance actions based on a claim that the cash: out. price exceeded the value of the shares. - Every economic downturn would :expose such .institutional investors not only to a decline in the value of their current portfolios but also to claims for substantial monies received from mergers during good times. .
Given the occasional volatility of economic events, any transaction buying out shareholders would risk being attacked as a fraudulent conveyance avoidable by creditors if the firm faltered. Appellants’ legal theory would even reach investors who, after voting against a merger approved by other shareholders, were involuntarily cashed out. Tender offers, which almost always involve a premium above trading price, Lynn A. Stout, Are Takeover Premiums, Really, Premiums? Market Price, Fair Value, and Corporate Law, 99 Yale L.J. 1235, 1235 (1990), would imperil *122cashed out shareholders if the surviving entity encountered financial difficulties.
If appellants’ theory was adopted, individual investors following a conservative buy-and-hold strategy with a diversified portfolio designed to reduce risk might well decide that such a strategy would actually increase the risk of crushing liabilities. Such a strategy is adopted because it involves low costs of monitoring the prospects of individual companies and emphasizes the . offsetting of unsystematic risks by investing in multiple firms. See Leigh v. Engle, 858 F.2d 361, 368 (7th Cir.1988). Appellants’ legal theory might well require costly and constant monitoring by investors to rid them portfolios of investments in firms that might, under then-current circumstances, be subject to mergers, stock buy-backs, or tender offers (and would otherwise be good investments). Investing in multiple companies, the essence of diversification, would increase the danger of avoidance liability.
The threat to investors is not simply losing a lawsuit. Given the costliness of defending such legal'actions and the long delay in learning their outcome, exposing investors to even very weak lawsuits involving millions of dollars would be a substantial deterrent to investing in securities. The need to set aside reserves to meet the costs of litigation — not to mention costs of losing — would suck money from capital markets.
As noted, concern has been expressed that LBOs are different from other .transactions in ways pertinent to the Bankruptcy Code. In re Lyondell Chem. Co., 503 B.R. 348, 354, 358-59 (Bankr.S.D.N.Y.2014), as corrected (Jan. 16, 2014). However, the language of Section 546(e) does not exempt from its protection payments by firms to intermediaries to fund ensuing payments to shareholders for stock.
Moreover, securities markets are heavily regulated by state and federal governments. The statutory supplements used in law school securities regulation courses are thick enough to rival Kevlar in stopping bullets. Mergers and tender offers are among the most regulated transactions. See, e.g., Williams Act, 15 U.S.C.A §§ 78m(d)-(e), 78n(d). Much of the content of state and federal regulation is designed to protect investors in such transactions. Much of that content is also designed to maximize the payout to shareholders cashed out in a merger, see, e.g., Revlon, Inc. v. MacAndrews & Forbes Holdings, Inc., 506 A.2d 173, 182 (Del.1986); Unocal Corp. v. Mesa Petroleum Co., 493 A.2d 946, 955-56 (Del.1985), or áecepting a tender offer, see Williams Act, 15 U.S.C.A. §§ 78m(d)-(e), 78n(d). Appellants’ legal theory would allow creditors to seek to portray that maximization as evidence supporting a crushing liability. A legal rule substantially undermining those goals of state and federal regulation—again, one akin to eliminating limited- liability—is a systemic risk.
It is also argued that the Bankruptcy Code has many different purposes and that Section 546(e) does not clearly “trump[] all [the] otherfs].” In re Tribune Co. Fraudulent Conveyance Litig., 499 B.R. 310, 317 (S.D.N.Y.2013). The pertinent — and “trumping” — “other” purpose of the Code is said to be the maximization of assets available to creditors. Id. Courts customarily accommodate statutory provisions in tension with one another where the principal purpose of each is attainable by limiting • each in achieving secondary goals. See, e.g., In re Colonial Realty Co., 980 F.2d 125, 132 (2d Cir.1992). However, Section 546(e) is in full conflict with the goal of maximizing the assets available to creditors. Its purpose is to protect a national, heavily regulated mar*123ket by limiting creditors’ rights.- Conflicting goals are not accommodated by giving value with the -right hand and taking it away with the left, Section 546(e) cannot be trumped by the Code’s goal of maximize ing the return to creditors without thwarting the Section’s purposes.
5, Additional Considerations Regarding Congressional Intent
We therefore conclude that Congress intended to protect from constructive fraudulent conveyance avoidance proceedings transfers by a debtor in bankruptcy that fall within Section 546(e)’s terms. As discussed supra, appellants’ theory hangs on the ambiguous use of the word “trustee,” has no basis in the language of the Code, leads to substantial anomalies, ambiguities and conflicts with the Code’s procedures, and, most importantly, is in irreconcilable conflict with the purposes of Section 546(e). In this regard, we do not ignore Section 544(b)(2), which prohibits avoidance of a transfer to a charitable contribution by a trustee but' also expressly preempts state law claims by creditors. It states: “Any claim by any person to recover a transferred contribution described in the preceding' sentence under Federal or State law in a Federal or State March 14, 2016 court shall be preempted by the commencement of the case.” 11 U.S.C. § 544(b)(2), Appellants rely heavily upon this provision to argue that, while Congress knew how to explicitly preempt state law in the Bankruptcy Code, it chose not to do so in the context of Section 546(e),
Appellants’ argument suffers from a fatal flaw, however. In Arizona v. United States, the Supreme Court made clear that “the existence of an express pre-emption provisio[n] does not bar the ordinary working of conflict pre-emption principles or impose a special burden that would make it more difficult to establish the preemption of laws falling outside the clause.” — U.S. -, 132 S.Ct. 2492, 2504-05, 183 L.Ed.2d 351 (2012) (quotation marks and citations omitted); see also Hillman, 133 S.Ct. at 1954 (“[W]e have made clear that the existence of a separate pre-emption provision does not bar the ordinary working of conflict pre-emption principles.”) (internal quotation marks and citations omitted). Section 544(b)(2) does not, therefore, undermine our conclusion as-to Congress’s intent.
Next, appellants argue that Congress’s failure to amend Section 546(e) over the years that it has existed in pertinent form reflects a congressional intent to allow their actions to proceed. In support, they point only to requests for an amendment by the Chair of the CFTC and by Comex, see Bankruptcy Act Revision: Hearings on H.R. 31 and H.R. 32 Before the Subcomm. on Civil & Constitutional Rights of the H. Comm. on the Judiciary, 94th Cong., Supp. App. Pt. 4, 2406 (1976); Bankruptcy Reform Act: Hearings on S. 2266 and H.R. 8000 Before the Subcomm. on Improvements in Judicial Machinery of the S. Comm. on the Judiciary, 95th Cong. 1297 (1978), the enactment of Section 544(b)(2) with an express preemption provision, and a, decision in the District of Delaware, PHP Liquidating, LLC v. Robbins, 291 B.R. 603, 607 (D.Del.2003), aff'd sub nom. In re PHP Healthcare Corp., 128 Fed.Appx. 839 (3d Cir.2005).
To be sure, a history of relevant practice may support an inference of congressional acquiescence. See, e.g., Fiero v. Fin. Indus. Regulatory Auth., 660 F.3d 569, 577 (2d Cir.2011) (noting that FIN-RA’s “longstanding reliance” on enforcement mechanisms other than fines — and Congress’s failure to alter FINRA’s enforcement powers — “indicates that FINRA is not authorized to enforce the collection of its fines through the courts”); Am. Tel. *124& Tel. Co. v. M/V Cape Fear, 967 F.2d 864, 872 (3d Cir.1992) (“The Supreme Court in the past has implied private causes of action where Congress, after a ‘consensus of opinion concerning the existence of a private cause of action’ had developed in the federal courts, has amended a statute without mentioning a private remedy;”) (quoting Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Curran, 456 U.S. 353, 380, 102 S.Ct. 1825, 72 L.Ed.2d 182 (1982)). However, the effect or meaning of legislation is not to be gleaned from isolated requests for more protective, but possibly redundant, legislation. The impact of Section 544(b)(2) is discussed immediately above and need not be repeated here.
Finally, the failure of Congress to respond to court decisions is of interpretive significance only when the decisions aré large in number and universally, or almost so, followed. See Merrill Lynch, 456 U.S. at 379, 102 S.Ct. 1825 (“holding that congressional amendment of the Commodity Exchange Act that was silent on the subject of private judicial remedies did not overturn federal court decisions routinely and consistently [ ] recognizing] gh implied private cause of action”) (emphasis added); see also Touche Ross & Co. v. Redington, 442 U.S. 560, 577 n. 19, 99 S.Ct. 2479, 61 L.Ed.2d 82 (1979) (holding that the Supreme Court’s implication of a private right of action under § 10(b) of the Securities and Exchange Act of 1934 was simply acquiescence in “the 25-year-old acceptance by the lower federal courts of an implied, action”). The present decision is far from a departure from a generally accepted understanding. The district court decision in this very case and the bankruptcy court decision in Lyondell are in fact the Sole extensive judicial discussions of the issue. Indeed, our present decision does not even constitute a split among the circuits. As or more .telling with regard to-the existence of a general understanding or a need for action, we find no history of the use of state law, constructive fraudulent conveyance actions to unwind settled securities transactions, either after a bankruptcy or in its absence.
The Constitution’s establishment of two legislative branches that must act jointly and with the , executive’s approval was designed to render hasty action possible only in circumstances of widely perceived need. Congress’s failure to act must bé viewed in that context, and reliance upon an inference of satisfaction with the status quo must at least be based on evidence of a long-standing and recognized status quo. In. the present matter, we cannot draw the suggested inference on the basis of the skimpy evidence submitted while the inference of a preemptive intent is easily drawn.
CONCLUSION
For the reasons stated, we affirm the dismissal of the complaint, on preemption rather than standing grounds. We resolve no issues regarding the rights of creditors to bring state law, fraudulent conveyance claims not limited in the hands of a trustee et al. by Code Section 546(e) or by similar provisions such as Section 546(g) which is at issue in an appeal heard in tandem with the present matter, see Whyte v. Barclays Bank.

. In a typical LBO, a target company is acquired with a significant portion of the purchase price being paid through a loan secured by the target company’s assets.


. Because the issue has no effect on our disposition of this matter, we do not pause to consider whether a cross-appeal was necessary for appellees to raise the preemption issues in this court, but, for convenience purposes, we sometimes refer to those issues by • the term cross-appeal.


. The term "standing” has been used to describe issues arising in bankruptcy proceedings when individual creditors sue to recover funds from third parties to satisfy amounts owed to them by the debtor, and that action is defended on the ground that the recovery seeks hinds that are recoverable under the Code only by a representative of all creditors., St. Paul Fire & Marine Ins. Co. v. PepsiCo, Inc., 884 F.2d 688, 696-97 (2d Cir.1989), disapproved of on other grounds by In re Miller, 197 B.R. 810 (W.D.N.C.1996). The use of the'term "standing” is based on the suing creditors’ need to demonstrate an injury other than one redressable under the Code only by .the trustee et al. Id. at 704.


. The implications of applying the automatic stay to fraudulent conveyance actions are discussed infra.


‘. We see no need for a full discussion of various modes of analysis used to determine federal, preemption, i.e., "express” preemption, Chamber of Commerce v. Whiting, 563 U.S. 582, 131 S.Ct. 1968, 1977, 179 L.Ed.2d 1031 (2011), "field” preemption, Arizona v. United States, — U.S. -, 132 S.Ct. 2492, 2502, 183 L.Ed.2d 351 (2012), or even that branch of “implied” preemption that requires a showing of "impossibility” of complying with both state and federal law, id. at 2501. The only relevant analysis in the present matter is preemption inferred from a conflict between state law and the purposes of federal law, as discussed in the text.


. Our task of determining how a contemporaneous reader would have read Section'546(e) does not depend on the caselaw of one particular circuit.


. Under the “Collapsing Doctrine,” “[c]ourts analyzing the effect of LB Os have routinely analyzed them by reference to their economic substance, 'collapsing' them, in many cases, to consider the overall effect of multi-step transactions.” In re Lyondell Chem. Co., 503 B.R. 348, 354, 379 (Bankr.S.D.N.Y.2014) as corrected. (Jan. 16, 2014). Monies passed through intermediaries are deemed to be the property only of the Ultimate recipients, here the "cashed out shareholders.